PER CURIAM.
We have considered the appellate points presented and find no reversible error demonstrated except as to the award of attorney’s fees without an evidentiary hearing.
Accordingly, the judgment is affirmed in all respects except the award of attorney’s fee is reversed and the cause is remanded with directions to hold an evidentiary hearing on the amount of attorney’s fees to which appellant is entitled.
AFFIRMED IN PART; REVERSED IN PART, and remanded with directions.
DOWNEY and HURLEY, JJ., and RIVKIND, LEONARD, Associate Judge, concur.